Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Santina M. Carney appeals the district court’s orders precluding her from challenging the validity of a 1983 divorce decree and determining that she has no claim for benefits under her former husband’s pension plan, retirement plan, or health and benefit plan, and also denying her motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis, deny Carney’s motion for appointment of counsel, and dismiss the appeal for the reasons stated by the district court. Board of Trustees Masters Mates & Pilots Pension Plan v. Carney, No. 1:13-cv-01005-WMN (D.Md. Dec. 3, 2013; Mar. 11, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.